Citation Nr: 0948356	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-16 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an extraschedular evaluation in excess of 20 
percent for status post C5 laminectomy and C5-C6 fusion.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from March 2001 to September 
2001 and from November 2001 to April 2002.  His DD Form 214 
for his period of service from March 2001 to September 2001 
notes that he had one year, four months, and twenty three 
days of total prior active service at that time.  The record 
further reflects that the Veteran served in the Air National 
Guard of Ohio from May 1986 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).

This case was previously before the Board in March 2008.  In 
that decision the Board denied a disability rating in excess 
of 20 percent for the Veteran's cervical spine disability and 
remanded the issue of an extraschedular rating so that the 
claims file could be forwarded to either the VA 
Undersecretary for Benefits or the Director of the VA 
Compensation and Pension Service for consideration.  The 
Director responded in a report dated in August 2009.  This 
report has been associated with the claims file.

In addition, the Veteran, through his representative, 
indicated his intent to file a claim for a total disability 
rating based on unemployability due to his service-connected 
disabilities (TDIU) at the November 2007 Board hearing.  In 
addition, he also appears to be seeking an increased rating 
for his cervical spine disability (see November 2009 Informal 
Hearing Presentation).  Inasmuch as these issues have not 
been properly developed and are not currently before the 
Board, they are referred to the RO for action deemed 
appropriate.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

The evidence in this case does not show an exceptional or 
unusual disability picture with respect to the Veteran's 
service-connected cervical spine disability, so as to render 
impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for an extraschedular evaluation in excess of 20 
percent for status post C5 laminectomy and C5-C6 fusion have 
not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.321(b)(1) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Statutes and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  Under those 
circumstances, where the schedular evaluations are found to 
be inadequate, the Veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  38 C.F.R. 
§ 3.321(b)(1).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  Id. 

Factual Background and Analysis

In the present appeal, the Veteran contends that an 
evaluation in excess of 20 percent for his cervical spine 
disability is warranted on an extraschedular basis.  The 
argument, as set out during his November 2007 hearing, is 
that because his cervical spine disability interfered with 
his ability to drive or carry a firearm or maintain the 
physical requirements, as a parole officer, he was forced to 
transition into less lucrative work as a part-time college 
professor.  

He asserts that his daily use of prescription pain killers to 
treat symptoms related to his service-connected cervical 
spine disability (e.g., neck pain); restricts his driving 
privileges and, consequently, limits his ability to work.  
The pain and limited range of motion associated with his 
cervical spine disability also adversely affect his 
employability.  Although he has been able to obtain 
employment as an adjunct college professor, due to his having 
a MBA, he maintains that he has lost jobs and job 
opportunities as a result of his cervical spine disability 
and is currently living below the poverty level.  

The Board notes that the Veteran's arguments have focused 
squarely on whether his cervical spine disability causes 
marked interference with employment.  No other factor (such 
as frequent hospitalizations, unusual clinical presentation, 
or anything else which could be deem to be exceptional or 
unusual) has been identified, and none is evident in the 
record on appeal.

The evidence of record addressing the impact of the Veteran's 
service-connected cervical spine disability on his employment 
includes March 2001 correspondence from a former potential 
employer noting that the Veteran was disqualified from the 
management trainee program based on a pre-placement physical 
examination.  A former girlfriend wrote in a April 2005 
statement that she lived with the Veteran and witnessed his 
extreme sleeping difficulties from neck pain and his use of 
narcotic pain killers for relief.  She noted that he resigned 
from an employment position because of constant migraines and 
the use of painkillers, which made it unfeasible to drive 
long distances.  

The Veteran submitted correspondence in April 2005 from a 
former employer for whom he worked for several months in 
2004.  The employer noted that the Veteran resigned for 
health reasons pertaining to an active duty injury.  He 
explained that the Veteran required pain medication that made 
it impossible for him to drive long distances, which was a 
requirement of the job. 

The Veteran has also submitted private medical correspondence 
dated in April 2005, which notes that his medications had 
been increased because there had been no improvement in his 
condition.  An August 2006 private treatment record 
referenced difficulty with range of motion and noted that the 
Veteran's near fusion of his neck prevented him from working 
permanently.  The Veteran was unable to perform his duty as 
an officer and was considered a risk to himself and those he 
served if he continued in employment.

The most recent pertinent treatment record is an October 2006 
VA examination report.  Examination showed no compression 
tenderness and full range of motion of the cervical spine, 
with symptoms near extremes of motion.  The neurological 
examination was normal with no signs of radiculopathy.  
Serial imaging studies were negative for evidence of 
recurrent disc herniation.  The clinical impression was 
persistent use-related posterior neck pain.  The examining 
physician noted that the Veteran's symptoms exceeded that 
which could be accounted for by objective findings and that 
he may have pain magnification due to narcotic use (which 
depresses endorphin production in response to pain).  

The above evidence unquestionably shows that the Veteran's 
service-connected cervical spine disability has had an 
adverse impact on his employability.  However, this alone is 
not sufficient to warrant the assignment of an extraschedular 
rating, which is premised on an exceptional or unusual 
disability picture.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Indeed, 38 C.F.R. § 
4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Thus, in order for an extraschedular rating to be assigned 
there must be something which takes the case out of the norm.

In March 2008, the Board remanded the extra schedular rating 
to the RO for additional consideration.  The case was 
referred to the Director of VA's Compensation and Pension 
Service, who in August 2009 determined that entitlement to an 
extraschedular rating was not warranted.  

The Director discussed the pertinent evidence of record, in 
particular citing the findings in the Veteran's service 
treatment records.  He noted the Veteran's history of closed 
head injury and contusion to the left head sustained in a car 
accident during a period of annual training in September 
1996.  The Director went on to note that the Veteran was 
apparently able to drive himself to duty, but was later 
evaluated for complaints of dizziness and headache.  He was 
subsequently found qualified for world-wide duty, but 
continued to report a history of headaches/head injury.  In 
2005, service connection was established for cervicogenic 
headaches associated with status post C5 laminectomy and C5-6 
fusion, rated as 50 percent disabling; status post cervical 
laminectomy and C5-6 fusion, rated as 20 percent disabling; 
and right upper extremity radiculopathy associated with 
status post C5-6 laminectomy and C5-6 fusion rated as 10 
percent disabling.  The Veteran's combined disability rating 
was 60 percent.  

Based on this evidence the Director determined that the 
record did not establish entitlement to an evaluation in 
excess of the currently assigned 20 percent on an 
extraschedular basis.  The Director also found that since the 
Veteran's service-connected disabilities were of common 
etiology, meeting the requirement of a single 60 percent 
disability rating, this rendered moot the request for extra-
schedular consideration under 38 C.F.R 4.16(b).  

After having carefully considered the matter, the Board 
agrees.  The evidence of record in essence shows limitations 
in the Veteran's ability to work as a parole officer, but 
nothing exceptional or unusual.  Indeed the Veteran's 
cervical spine disability may well cause some impairment in 
his daily activities and prevent him from working in a job 
that is physically demanding but, he has presented no 
evidence that it impacts him any more severely than any other 
veteran with the same disability, and the Board has 
identified no such evidence.  In fact, despite the adverse 
impact of his cervical spine disability on his occupation as 
a parole officer, the Veteran retains the capacity for other 
employment.  Moreover, there is no indication of evidence in 
the private or VA examination reports of an unusual clinical 
picture and the Director's finding also failed to support 
granting an extraschedular rating.  

To the extent the Veteran's cervical spine disability forced 
him to leave a physically demanding job, that is part of the 
consideration in assigning the 20 percent disability rating.  
In addition, as discussed previously in this decision, 
various complications of the Veteran's service-connected 
cervical spine disability (i.e. headaches and right upper 
extremity radiculopathy) have been assigned separate 
disability ratings.  Therefore, the Board determines that the 
assignment of an extraschedular rating in excess of 20 
percent pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).  


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in March 2005, July 2005, and January 2009, 
the RO informed the Veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  The January 2009 letter also 
informed him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  

However, recently, the U.S. Court of Appeals for Veterans 
Claims concluded that, for an increased rating claim, VCAA 
notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Here, the Veteran was not provided this more detailed notice 
in the aforementioned letters, however, he is found to have 
actual knowledge as to this point.  He was advised of his 
opportunities to submit additional evidence and was informed 
that, at a minimum, he needed to submit evidence showing his 
service-connected disability had increased in severity.  
Throughout this appeal, he has discussed the symptoms of his 
cervical spine disability, with particular emphasis on the 
impact that it had on his ability to perform his daily 
activities, particularly his employment, and such assertions 
are found to demonstrate an understanding of the need to 
provide evidence regarding the impact of his service-
connected cervical spine disability on his everyday life.  
Therefore, to the extent that notice in this case does not 
entirely conform with Vazques-Flores, this is not found to 
prejudice the Veteran here.  Moreover, neither the Veteran 
nor his representative has demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The purposes of the notice requirements have not been 
frustrated, and any error in failing to provide additional 
notice has not affected the essential fairness of the 
adjudication process because the Veteran had actual knowledge 
of what information and evidence is needed to establish his 
claim.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  His in-service and 
pertinent post-service treatment reports are of record and 
the RO obtained VA examinations where necessary.  In response 
to the Board's March 2008 remand, the Appeals Management 
Center (AMC) referred the issue to the Director, Compensation 
and Pension Services, for consideration of an extraschedular 
evaluation.  As noted above in the Introduction, the 
Director's determination has been associated with the claims 
file.  It is therefore the Board's conclusion that no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An extraschedular evaluation in excess of 20 percent for 
service-connected status post C5 laminectomy and C5-C6 fusion 
is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


